DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s election without traverse of Invention I in the reply filed on 02/11/2021 is acknowledged.
Accordingly, claims 1-9, and 14-25 are pending in this application. Claims 1-9 and 15-20 are original; claims 21-25 are new; claims 10-14 are canceled.
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-9 and 15-20, drawn to a memory and a method of configuring and operating the memory in which the memory comprises an array of memory cells, a memory sense component, and a logic configured to: (i) receive an matrix transformation opcode; (ii) operate the array of memory cells based on the opcode; and (iii) configure the memory sense component based on the opcode, classified in at least G06F 17/16 - matrix or vector computation.
II. Claims 21-25, drawn to an apparatus comprising of a memory, a data interface, and a control logic configured to: (i) receive one or more instructions for an input transformation; (ii) cause configuration of a plurality of memory elements of the memory as a matrix multiplication unit (MMU) based at least on the received one or more instructions; and (iii) cause a memory sense component to convert an analog value into a digital value based at least on the received one or more instructions, classified in at least G06F 17/16 - matrix or vector computation.
The inventions are independent or distinct, each from the other because:
Inventions I and II are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, have materially different design. Invention I requires the logic for receiving, and operating the array of memory cells and the memory sense component as part of the memory, i.e. located inside the memory device while Invention II requires the control logic for receiving the one or more instructions and cause configuration of the plurality of memory elements and memory sense component as an additional component to the memory, i.e. as a separate component and located outside the memory device. Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The search for invention I would require a different field of search. Invention I would require a search for the concept of a memory device comprising logic configured to receive and decode an opcode corresponding to a matrix transformation, and operating an array of memory cells while the search of Invention II would not. 
The search for invention II would require a different field of search. Invention II would require a search for the concept of a memory device and a separate a control logic located outside the memory device configured to receive and decode one or more instructions for an input transformation and cause configuration of memory elements of the memory while the search for Invention I would not. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 

Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLO C WAJE whose telephone number is (571)272-5767.  The examiner can normally be reached on 7:30-4:30 M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee Li can be reached on (571) 272-4169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C.W./
Carlo WajeExaminer, Art Unit 2182                                                                                                                                                                                                        (571)272-5767


/EMILY E LAROCQUE/Examiner, Art Unit 2182